Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.

Drawings
The drawings submitted on 07/19/2019 were received and are being considered by the examiner. 

Claim Status
Claims 1, 6, 8-10, 13-14 and 16-17 have been amended. Claims 12 and 19 have been cancelled. New claims 21 and 22 have been added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,  6-8, 13-16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al.(U.S. 20150372319, presented in IDS dated 07/19/2019) in view of Komatsu et al. (U.S. 20150380744) and Hiroyuki et al. (JP 2011210589, presented in IDS dated 03/31/2020).

With respects to claims 1, 2, and 6, Yagi discloses a solid oxide fuel cell (an electrochemical cell) ([0063], 1 – fuel cell apparatus) including unit cells comprising:
a pair of interconnectors (12 and 13) for electrically connecting the unit cells [0018],
a membrane-electrode assembly including an electrolyte membrane [0019],
a pair of electrode layers (14 and 15) disposed with the electrolyte membrane [0019], 

elastic bodies (58 - spacer) biasing at least one current collector (19 – current-collecting members) of the pair of current collectors toward a corresponding electrode layer ([0081]), 
each of the pair of current collectors includes a current collector base material (19a) and a plurality of current collector protruding portions (19b), a gap (t) is formed between the current collector base material (19a) and each of the plurality of current collector protruding portions (19b) (Fig. 5), and 
each of the elastic bodies (58) is inserted into the gap (t) formed between the current collector base material (19a) and each of the plurality of current collector protruding portions (19b) (Fig. 5).
Yagi does not disclose the elastic bodies includes a base and a protruding portion (21 and 22 –can’t make integral until this structure is found) or that the elastic bodies are made of austenitic stainless steel.
Komatsu discloses a current collector (119 – flat metal member) and elastic bodies (150 – insulation member) and teaches that the elastic bodies (150 – insulation member) has a base portion (161- flow direction changing portion) and a projection portion (158 – spacer) (Fig. 6). Komatsu further teaches that this arrangement for the elastic bodies (150) is preferable so that the base portion (161) can help direct flow across the current collector (119) ([0081]), and the projection portion (158) abuts the current collector (119, 199a-c) ([0080]).
It would have been obvious to one with ordinary skill in the art at the time that the application was filed to ensure the elastic bodies disclosed by Yagi had a base and projection 
	Hiroyuki discloses a cell stack for a fuel cell ([abstract]) and teaches that the elastic bodies (20L – pressing plate) are made of austenitic stainless steel specified as ASTM-UNS-S31060 ([abstract]). Hiroyuki further teaches that the elastic bodies (20L – pressing plate) contain by mass%, C:0.05% to 0.10%, Si: 0.50% or less, Mn: 1.00% or less, P: 0.040% or less, S: 0.030% or less, Cr: 22.0% to 24.0%, Ni: 10% to 12.5%, N: 0.18% to 0.25%, and REM (rare-earth metal): 0.025% to 0.070% ([claim 2]), thus reading on claim 2. Hiroyuki further teaches the use of ASTM-UNS-S31060 is chosen for its heat resistant properties [(abstract)].
	It would have been obvious for one having ordinary skill in the art at the time that the application was filed to modify the elastic bodies (spacers) as disclosed by Yagi to include ASTM-UNS-S31060 as the material in order to function properly at high temperatures as taught by Hiroyuki. 

With respect to claim 3, Yagi discloses that the electrolyte membrane (2 – electrolyte layer) is a proton conductor. Yagi further discloses the use of ZrO2 in the electrolyte ([0063]), which is a commonly used electrolyte in the art for its proton conduction properties. 

With respect to claim 4, Yagi does not disclose that the surface of the elastic bodies are coated by a metal or ceramic.
Hiroyuki does teach of the elastic bodies (20L – pressing plate) being coated by a metal or ceramic ([abstract], 40L - mica plate). Hiroyuki further teaches that the ceramic coating serves to electrically insulate the elastic bodies ([abstract]). 


With respect to claim 7, Yagi discloses that the pair of interconnectors (13 and 14) have through holes (47). 

With respect to claim 8, Yagi discloses the presence of the elastic body, but does not disclose the elastic body has a base material that is rectangular.

Komatsu discloses a fuel cell stack with and elastic body (150) and teaches that the base material for the elastic body (161) is rectangular in shape (Fig. 6). Komatsu further teaches that the rectangular shape allows for the elastic body (150) to be stacked to form the current collector (119). 
	It would have been obvious for one having ordinary skill in the art at the time that the application was filed to ensure the elastic bodies disclosed by Yagi had rectangular base portions as taught by Komatsu in order to ensure the elastic body could properly stack with the current collector. 

With respect to claim 13, Yagi discloses that the current collector base material (19a) has a rectangular shape (Fig. 9)

With respect to claim 14, Yagi discloses in Fig. 9 the current collector protruding portion includes a U-shaped cut and uncut part, and the cut part is bent (19c) at the uncut part connecting 

With respect to claim 15, Yagi discloses that the pair of interconnectors (13 and 14) have through holes (47) (Fig. 8).

With respect to claim 16, Yagi discloses the presence of the elastic body, but does not disclose the elastic body has a base material that is rectangular.

Komatsu discloses a fuel cell stack with and elastic body (150) and teaches that the base material for the elastic body (161) is rectangular in shape (Fig. 6). Komatsu further teaches that the rectangular shape allows for the elastic body (150) to be stacked to form the current collector (119). 
	It would have been obvious for one having ordinary skill in the art at the time that the application was filed to ensure the elastic bodies disclosed by Yagi had rectangular base portions as taught by Komatsu in order to ensure the elastic body could properly stack with the current collector. 


With respect to claim 20, Yagi discloses that the current collector base material (19a) has a rectangular shape (fig. 9). 

With respect to claims 21 and 22, Yagi discloses that the elastic bodies (58) are fixed to the current collector base material (19a) via the bend (19c) formed in the current collector (19) and held in place by the protruding portion of the current collector (19b) (Fig. 9). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. in view of Hiroyuki et al. as presented in the rejection of claims 1-4 and 6, and further in view of  Tucker et al. (U.S. 20110269047).

With respect to claim 5, Yagi discloses the pair of electrode layers are an air electrode ([0065], 14 – cathode layer in contact with 16 – air chamber) and a fuel electrode layer ([0065], 15 – anode layer in contact with 17 – fuel chamber), and
the pair of current collectors (18 and 19) wherein the first current collector (18) is in contact with the air electrode layer (14) and the second current collector (19) is in contact with the fuel electrode layer (15) ([0065]).
 Yagi does not disclose that the first current collector contains ferritic stainless steel nor that the second current collector contains nickel steel.
Tucker discloses a first current collector in contact with the air electrode layer (Electrode 2) ([0004], [0032]) and teaches the use of ferritic stainless steel as the preferred material ([0041]) for the first current collector and further teaches that the use of ferritic stainless steel allows for proper conductivity without support for electrochemical reactions ([0041]).
Tucker discloses a second current collector in contact with the fuel electrode layer (Electrode 1) ([0004], 0032]) and teaches the use of nickel steel ([0043]) for the second current collector and further teaches that the use of nickel helps maintain high conductivity in the current collector ([0043]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to modify the air and fuel electrodes as disclosed by Yiga with contact to separate current collectors, and that those current collectors would be comprised of ferritic . 


Claims 9, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. in view of Komatsu et al. and Hiroyuki et al. as applied to claims 1-4,  6-8, 13-16 and 20-22 above, and further in view of  Yuh et al. (U.S. 20050042494).

With respect to claims 9 and 10, Yagi discloses in Fig. 9 that the protruding portion of the elastic body protruding portion include U-shaped cut and uncut parts that abut the current collector ([0088]), but does not disclose that the protruding portions are then bent to form a cantilever shape. 
Yuh discloses an elastic body (60 – compliant member) for placement in a fuel cell ([abstract]), and discloses that the elastic body (60) comprises a base material (61 – body member) and partially cut U-sections (65) (Fig. 5), which protrude from the base material (61) after being bent to form a cantilever shape ([0030]). Yuh further discloses that the cantilever protrusions and base member act as both a compressible spring component and a resilient support member to the fuel cell ([0033]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include bending the cuts of the projections disclosed by Yagi into the cantilever shape taught by Yuh in order to provide the elastic bodies that can maintain spring property and act as support for the cell. 


With respect to claim 17, Yagi discloses in Fig. 9 that the protruding portion of the elastic body protruding portion include U-shaped cut and uncut parts that abut the current collector ([0088]), but does not disclose that the protruding portions are then bent.
Yuh discloses an elastic body (60 – compliant member) for placement in a fuel cell ([abstract]), and discloses that the elastic body (60) comprises a base material (61 – body member) and partially cut U-sections (65) (Fig. 5), which protrude from the base material (61) after being bent to form a cantilever shape ([0030]). Yuh further discloses that the cantilever protrusions and base member act as both a compressible spring component and a resilient support member to the fuel cell ([0033]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include bending the cuts of the projections disclosed by Yagi into the cantilever shape taught by Yuh in order to provide the elastic bodies that can maintain spring property and act as support for the cell.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. in view of Komatsu et al.  and Hiroyuki et al. as applied to claims 1-4, 6-8, 13-16 and 20-22 above, and further in view of Muraoka et al (U.S. 20120034541).

With respect to claim 11, Yagi discloses the use of a pair of current collectors as set forth above, it does not disclose that the pair of current collectors have through holes. 
Muraoka discloses a fuel cell stack with a pair of current collectors ([0042]), and teaches that the collectors have though-holes ([0050]). Muraoka further teaches that the through holes allow for the layers of the fuel cell stack to be connected in parallel ([0465]).


With respect to claim 18, Yagi discloses the use of a pair of current collectors as set forth above, it does not disclose that the pair of current collectors have through holes.
Muraoka discloses a fuel cell stack with a pair of current collectors ([0042]), and teaches that the collectors have though-holes ([0050]). Muraoka further teaches that the through holes allow for the layers of the fuel cell stack to be connected in parallel ([0465]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include through holes as taught by Muraoka in the pair of current collectors disclosed by modified Tucker in order for further support between the fuel cell layers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727